Exhibit 10.5

 

2003 GLOBAL CROSSING LIMITED

STOCK INCENTIVE PLAN

 

1. Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Subsidiaries in recruiting
and retaining key individuals of outstanding ability and to motivate such
individuals to exert their best efforts on behalf of the Company and its
Subsidiaries by providing incentives through the granting of Awards. The Company
expects that it will benefit from the added interest which such key individuals
will have in the welfare of the Company as a result of their proprietary
interest in the Company’s success.

 

2. Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a) Affiliate: With respect to any Person, any entity (i) that directly or
indirectly controls, is controlled by or is under common control with such
Person or (ii) in which such Person has a significant equity interest, in either
case as determined by the Committee.

 

(b) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

 

(c) Board: The Board of Directors of the Company.

 

(d) Capital Stock: (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of property of, the issuing
Person.

 

(e) Cause: The Company or a Subsidiary having “cause” to terminate a
Participant’s employment or service, as determined in accordance with the
provisions of any existing employment, consulting or any other agreement between
the Participant and the Company or a Subsidiary or, in the absence of such an
employment, consulting or other agreement, upon (i) the reasonable determination
by the Committee that the Participant has ceased to perform his duties to the
Company or a Subsidiary (other than as a result of his incapacity due to
physical or mental illness or injury), which failure amounts to an intentional
and extended neglect of his duties to such party, (ii) the Committee’s
reasonable determination that the Participant has engaged or is about to engage

 

1



--------------------------------------------------------------------------------

in conduct materially injurious to the Company or an Affiliate, (iii) the
Participant having been convicted of, or pleaded guilty or no contest to, a
felony or any crime involving dishonesty or moral turpitude, (iv) the willful
failure of the Participant to follow instruction of the Board or his direct
superiors, (v) the Participant’s unauthorized use or disclosure of confidential
information or trade secrets of the Company or an Affiliate, other than
inadvertent use or disclosure that does not cause injury to the Company, (vi)
the Participant’s gross negligence in the performance of his or her duties on a
recurring basis or under circumstances resulting in material injury to the
Company or an Affiliate, (vii) the Participant’s willful misconduct in the
performance of his or her duties, (viii) an act of fraud or dishonesty
(excluding acts of dishonesty that are both immaterial and non-recurring)
committed by the Participant against the Company or an Affiliate, (ix) the
willful engaging by a Participant in any conduct which results in a suspension
or other sanction by any governmental or other regulatory entity, excluding
traffic violations and other minor civil offenses, or (x) a material violation
by the Participant of any written policies of the Company or an Affiliate with
regards to performance, conduct on the job or integrity, which violation is
reasonably determined by the Committee to justify a termination of employment
for Cause in accordance with the Company’s past practice and after providing the
Participant with notice thereof and an opportunity to effectuate a cure of any
violation capable of being cured.

 

(f) Change in Control: The occurrence of any of the following: (a) any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act), other than a
Permitted Holder, is or becomes the beneficial owner, directly or indirectly, of
35% or more of the Voting Stock on a fully diluted basis (measured by voting
power rather than number of shares) of the Company, and the Permitted Holders
own, in the aggregate, a lesser percentage of the total Voting Stock on a fully
diluted basis (measured by voting power rather than by number of shares) of the
Company than such person and do not have the right or ability by voting power,
contract or otherwise to elect or designate for election a majority of the board
of directors of the Company, (b) during a period of two consecutive years,
Continuing Directors cease for any reason to constitute a majority of the Board
of Directors of the Company, (c) the Company consolidates or merges with or into
any other Person, other than pursuant to a transaction in which the outstanding
Voting Stock of the Company is changed into or exchanged for cash, securities or
other property with the effect that the beneficial owners of the outstanding
Voting Stock of the Company immediately prior to such transaction, beneficially
own, directly or indirectly, more than 50% of the Voting Stock (measured by
voting power rather than number of shares) of the surviving corporation
immediately following such transaction or (d) the sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any person other than an
Affiliate, a Permitted Holder or a person more than 50% of the Voting Stock
(measured by voting power rather than by the number of shares) of which is

 

2



--------------------------------------------------------------------------------

owned, directly or indirectly, following such transaction or transaction by the
Permitted Holders; provided, however, that sales, transfers, conveyances or
other dispositions in the ordinary course of business of capacity on cable
systems owned, controlled or operated by the Company or any Subsidiary or of
telecommunications capacity or transmission rights acquired by the Company or
any Subsidiary for use in business, including, without limitation, for sale,
lease, transfer, conveyance or other disposition to any customer of the Company
or any Subsidiary shall not be deemed a disposition of assets for purposes of
this clause (d).

 

(g) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(h) Committee: The compensation committee of the Board established under the
Bye-Laws of the Company, or if no such committee has yet been established, the
Board. The Committee shall consist of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board. On and after the earlier of the Section 16 Effective Date
or the 162(m) Effective Date, unless the Board is acting as the Committee or the
Board or the Committee determines otherwise, each member of the Committee, if
any, shall, at the time he takes any action with respect to an Option under the
Plan, be an Eligible Director; provided that the participation in deliberations
or discussions and abstention from voting on any action with respect to an
Option under the Plan shall not be deemed to be the taking of any such action;
and provided, further, that the mere fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Option granted by the
Committee which Option is otherwise validly made under the Plan, even if such a
Committee member takes action in respect of such Option.

 

(i) Company: Global Crossing Limited, a Bermuda company incorporated under the
name GC Acquisition Limited on August 23, 2002.

 

(j) Continuing Directors: Individuals who on the Effective Date constituted the
Board, together with any new directors whose (i) election by such Board or whose
nomination for election by the shareholders of the Company, was approved by a
vote of at least a majority of the directors of the Company then still in office
who were either directors on the Effective Date or whose election or nomination
for election was previously so approved or (ii) were designated by any one of
the Permitted Holders or any combination thereof or were nominated or elected by
any such Permitted Holder(s) or any of their designees.

 

(k) Disability: The Company or a Subsidiary having cause to terminate a
Participant’s employment or service on account of “disability,” as defined in
any existing employment, consulting or any other agreement between the
Participant and the Company or a Subsidiary or, in the absence of such an
employment, consulting or other agreement, upon a Participant’s inability to
engage in any substantial gainful activity by reason of a medically determinable
physical or

 

3



--------------------------------------------------------------------------------

mental impairment which constitutes a permanent and total disability, as defined
in Section 22(e)(3) of the Code (or any successor section thereto). The
determination whether a Participant has suffered a Disability shall be made by
the Committee based upon such evidence as it deems necessary and appropriate. A
Participant shall not be considered disabled unless he or she furnishes such
medical or other evidence of the existence of the Disability as the Committee,
in its sole discretion, may require.

 

(l) Effective Date: The date on which the “Closing” occurs under the Purchase
Agreement, dated as of August 9, 2002, among the corporation then known as
Global Crossing Ltd., the corporation then known as Global Crossing Holdings
Ltd., Singapore Technologies Telemedia Pte Ltd. and Hutchison Telecommunications
Limited, as amended from time to time.

 

(m) Eligible Director: A person who is (i) a “non-employee director” within the
meaning of Rule 16b-3 promulgated under the Exchange Act, or a person meeting
any similar requirement under any successor rule or regulation and (ii) an
“outside director” within the meaning of Section 162(m) of the Code and the
Treasury Regulations promulgated thereunder; provided, however, that clause (i)
shall apply only on and after the Section 16 Effective Date and clause (ii)
shall apply only on and after the 162(m) Effective Date.

 

(n) Exchange Act: The Securities Exchange Act of 1934, as amended.

 

(o) Fair Market Value: on a given date, the closing price of the Shares as
reported on such date on the composite tape of the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if no
composite tape exists for such national securities exchange on such date, then
on the principal national securities exchange on which such Shares are listed or
admitted to trading, or, if the Shares are not listed or admitted on a national
securities exchange, the per Share closing bid price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted), or, if there is no
market on which the Shares are regularly quoted, the Fair Market Value shall be
the value established by the Committee in good faith. If no sale of Shares shall
have been reported on such composite tape or such national securities exchange
on such date or quoted on the National Association of Securities Dealer
Automated Quotation System on such date, then the immediately preceding date on
which sales of the Shares have been so reported or quoted shall be used.

 

(p) ISO: An Option that is also an incentive stock option (within the meaning of
Section 422 of the Code) granted pursuant to Section 6(d) of the Plan.

 

(q) LSAR: A limited stock appreciation right granted pursuant to Section 7(d) of
the Plan.

 

4



--------------------------------------------------------------------------------

(r) 162(m) Effective Date: The first date on which Awards granted under the Plan
do not qualify for an exemption from the deduction limitations of Section 162(m)
of the Code on account of an exemption, or a transition or grandfather rule.

 

(s) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the Plan.

 

(t) Option: A stock option granted pursuant to Section 6 of the Plan.

 

(u) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

 

(v) Participant: An individual who is selected by the Committee to participate
in the Plan; provided that such individual must be (i) a common law employee of
the Company or any of its Subsidiaries, (ii) a director of the Company or any of
its Subsidiaries, or (iii) a consultant or advisor to the Company or any of its
Subsidiaries who is entitled to participate in an “employee benefit plan” within
the meaning of 17 CFR § 230.405 (which, as of the Effective Date, includes those
who (A) are natural persons and (B) provide bona fide services to the Company or
any of its Subsidiaries other than in connection with the offer or sale of
securities in a capital-raising transaction, and do not directly or indirectly
promote or maintain a market for the Company’s securities).

 

(w) Performance-Based Awards: Certain Other Stock-Based Awards granted pursuant
to Section 8(b) of the Plan.

 

(x) Permitted Holder: Singapore Technologies Telemedia Pte Ltd., a company
organized under the laws of Singapore, and its Subsidiaries and Affiliates.

 

(y) Person: Any individual, corporation, partnership, joint venture, limited
liability company, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

(z) Plan: The 2003 Global Crossing Limited Stock Incentive Plan.

 

(aa) Section 16 Effective Date: The first date on which the executive officers
and directors of the Company become subject to Section 16 of the Exchange Act.

 

(bb) Securities Act: The Securities Act of 1933, as amended.

 

(cc) Shares: Shares of the Company’s common stock, par value U.S.$0.01 per
Share.

 

(dd) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

5



--------------------------------------------------------------------------------

(ee) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

(ff) Voting Stock: As of any date means the Capital Stock of any such Person
that is at the time entitled to vote in the election of the Board of Directors
of such Person.

 

3. Shares Subject to the Plan

 

Subject to Section 9(a), the total number of Shares that may be issued under the
Plan is 3,478,261. Subject to Section 9(a), the maximum number of Shares for
which [Options and Stock Appreciation Rights] may be granted during a calendar
year to any Participant shall be 1,000,000. The Shares may consist, in whole or
in part, of unissued Shares or treasury Shares. The issuance of Shares or the
payment of cash upon the exercise of an Award shall reduce the total number of
Shares available under the Plan, as applicable. Shares which are subject to
Awards which terminate or lapse without the Participant having received any
benefit therefrom may be granted again under the Plan. For purposes of the
foregoing sentence, a Participant shall not be deemed to have received any
“benefit” in the case of forfeited restricted Shares by reason of having enjoyed
voting rights and dividend rights prior to the date of forfeiture.

 

4. Administration

 

(a) The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof. Awards may,
in the discretion of the Committee, be made under the Plan in assumption of, or
in substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines. The number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan. The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to establish the terms and conditions of any Award consistent with
the provisions of the Plan and to waive any such terms and conditions at any
time (including, without limitation, accelerating or waiving any vesting
conditions).

 

(b) The Committee shall require a Participant to pay to the Company or any
Subsidiary and the Company or any Subsidiary shall have the right and is hereby
authorized to withhold from any Shares or other property deliverable under any
Award

 

6



--------------------------------------------------------------------------------

or from any compensation or other amounts owing to a Participant the amount (in
cash, Shares or other property) of any required tax withholding and payroll
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
Without limiting the generality preceding sentence, unless otherwise provided in
an Award agreement, a Participant may satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability) by (i) delivery of Shares owned by the Participant with a
Fair Market Value equal to such withholding liability; provided such Shares meet
such criteria as the Committee shall from time to time establish in light of
accounting and other considerations (e.g., (x) that such Shares have been held
by the Participant free and clear for at least six months prior to their use to
pay the exercise price, (y) that they have been purchased by the Participant in
other than a compensatory transaction, or (z) that they meet any other
requirements for “mature” shares under generally acceptable accounting
principles as may exist on the exercise date, as determined by the Committee) or
(ii) having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise or settlement of the Award a number of Shares with a
Fair Market Value equal to such withholding liability.

 

(c) Unless the Committee expressly provides otherwise in an Award agreement, in
connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, for such period as the Company or its underwriters may request
and subject to such other provisions as the Committee may deem necessary or
desirable, the Participant shall not, directly or indirectly, voluntarily sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Plan without the prior written consent of the Company or its
underwriters.

 

5. Limitations

 

(a) No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date;
provided, however, that the administration of the Plan shall continue in effect
until all matters relating to the payment of Awards previously granted have been
settled.

 

(b) Notwithstanding any provision of the Plan to the contrary, no Award shall be
granted to a Participant with a purchase price of less than U.S.$10.16 per share
prior to the date on which the Shares are listed on a U.S. national stock
exchange or on the Nasdaq National Market or Nasdaq Small Cap Market.

 

7



--------------------------------------------------------------------------------

6. Terms and Conditions of Options

 

Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

 

(a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted; provided, however, that that in no
event shall an Emergence Option be granted under the Plan with an Option Price
per Share of less than U.S.$10.16 For purposes hereof, “Emergence Option” shall
mean one of the Options issued on or about the Effective Date covering
approximately 2.2 million Shares.

 

(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.

 

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company. The purchase price for the Shares as to which an Option
is exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant in cash or its equivalent (e.g., by check).
Notwithstanding the preceding sentence, if the applicable Award agreement so
provides, the purchase price for the Shares as to which an Option is exercised
may be satisfied by (i) Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided such Shares meet such
criteria as the Committee shall from time to time establish in light of
accounting and other considerations (e.g., (x) that such Shares have been held
by the Participant free and clear for at least six months prior to their use to
pay the exercise price, (y) that they have been purchased by the Participant in
other than a compensatory transaction, or (z) that they meet any other
requirements for “mature” shares under generally acceptable accounting
principles as may exist on the exercise date, as determined by the Committee);
(ii) a combination of cash or its equivalent and “mature” Shares; or (iii) the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the shares being
purchased in accordance with any rules as the Committee may establish in its
sole discretion. Notwithstanding the foregoing, payment in the manner prescribed
by the preceding sentence shall not be permitted to the extent that the
Committee determines that payment in such manner may result in an extension or
maintenance of credit in the form

 

8



--------------------------------------------------------------------------------

of a personal loan to or for any director or executive officer of the Company
that is prohibited by Section 13(k) of the Exchange Act or other applicable law.
No Participant shall have any rights to dividends or other rights of a
stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan. If and to the extent permitted by the Committee, a
Participant may elect to defer receipt of the Shares in respect of which an
Option is exercised pursuant to any deferred compensation plan of the Company
which contemplates such deferral.

 

(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant
who, at the time of such grant, owns more than ten percent of the total combined
voting power of all classes of stock of the Company or of any “parent
corporation” (within the meaning of Section 424(e) of the Code) or any
Subsidiary, unless (i) the Option Price per Share for such ISO is no less than
110% of the Fair Market Value of a Share on the date the ISO is granted and (ii)
the date on which such ISO terminates is a date not later than the day preceding
the fifth anniversary of the date on which the ISO is granted. Any Participant
who disposes of Shares acquired upon the exercise of an ISO either (i) within
two years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. To the extent the
aggregate Fair Market Value (determined as of the date of grant) of Shares for
which ISO is exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) exceeds U.S.$100,000, such excess
ISOs shall be treated as non-qualified stock options to the extent required by
the Code. Notwithstanding any other provision of this Plan to the contrary, to
the extent required by the Code no Option shall be treated as an ISO unless the
Plan has been approved by the shareholders of the Company in a manner intended
to comply with the shareholder approval requirements of Section 422(b)(i) of the
Code; provided that any Option intended to be an ISO shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a nonqualified stock option unless and until
such approval is obtained.

 

(e) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares sufficient to fully satisfy the obligation
from the Shares acquired by the exercise of the Option.

 

9



--------------------------------------------------------------------------------

7. Terms and Conditions of Stock Appreciation Rights

 

(a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or, except in the case of an ISO, at any time after the
related Option is granted but prior to the exercise or cancellation of the
related Option, (B) shall cover the same Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

 

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option or (ii) the minimum amount permitted by applicable laws,
rules, bye-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, times (ii) the number of Shares covered by the Stock Appreciation Right.
Each Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange therefor an amount equal to (i) the excess of (A) the Fair Market Value
on the exercise date of one Share over (B) the Option Price per Share, times
(ii) the number of Shares covered by the Option, or portion thereof, which is
surrendered. The date a notice of exercise is received by the Company shall be
the exercise date. Payment by the Company shall be made in Shares or in cash or
its equivalent, or partly in Shares and partly in cash or its equivalent (any
such Shares valued at such Fair Market Value), all as shall be determined by the
Committee. Stock Appreciation Rights may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of Shares with respect to which the Stock Appreciation Right is being exercised.
No fractional Shares will be issued in payment for Stock Appreciation Rights,
but instead cash will be paid for a fraction or, if the Committee should so
determine, the number of Shares will be rounded downward to the next whole
Share.

 

(c) Limitations. The Committee may impose, in its sole discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit. Except as otherwise provided in the case of Stock
Appreciation Rights

 

10



--------------------------------------------------------------------------------

granted in connection with Options, a Stock Appreciation Right shall expire on a
date designated by the Committee which is not later than ten years after the
date of grant of the Stock Appreciation Right.

 

(d) Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events. Such LSARs may
provide for a different method of determining appreciation, may specify that
payment will be made only in cash and may provide that any related Awards are
not exercisable while such LSARs are exercisable. Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

 

8. Other Stock-Based Awards

 

(a) Generally. The Committee, in its sole discretion, may grant Awards of
Shares, Awards of restricted Shares and Awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive one or more Shares (or the
equivalent cash value of such Shares) upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives. Other Stock-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan. Subject to the provisions of the Plan, the
Committee shall determine to whom and when other Stock-Based Awards will be
made, the number of Shares to be awarded under (or otherwise related to) such
Other Stock-Based Awards; whether such Other Stock-Based Awards shall be settled
in cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable). The terms and conditions of all Other
Stock-Based Awards shall be reflected in a written Award agreement.

 

(b) Restricted Shares. Each Participant who receives an Other Stock-Based Award
in the form of restricted Shares (“Restricted Shares”) shall execute and deliver
to the Company an Award agreement with respect to the Restricted Shares which
sets forth the restrictions applicable to such Restricted Shares. If the
Committee determines that the Restricted Shares shall be held in escrow rather
than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the Committee
and (ii) the appropriate blank stock powers with respect to the Restricted
Shares covered by such agreement. If a Participant shall fail to execute a
Restricted Share agreement and, if applicable, an escrow agreement and stock
powers, the Award shall be null and void. Subject to the restrictions imposed by
the Committee, the Participant generally shall have the rights and privileges of
a stockholder as to

 

11



--------------------------------------------------------------------------------

such Restricted Shares, including the right to vote such Restricted Shares. At
the discretion of the Committee, cash dividends and stock dividends with respect
to the Restricted Shares may be either currently paid to the Participant or
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of cash dividends withheld at a rate and subject to such
terms as determined by the Committee. The cash dividends or stock dividends so
withheld by the Committee and attributable to any particular Restricted Share
(and earnings thereon, if applicable) shall be distributed to the Participant
upon the release of restrictions on such Share and, if such Share is forfeited,
the Participant shall have no right to such cash dividends or stock dividends.

 

Each certificate representing Restricted Shares awarded under the Plan shall
bear the following legend (or a legend to the effect of the following) until the
lapse of all restrictions with respect to such Restricted Shares:

 

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the 2003 Global Crossing Limited. Stock Incentive Plan
and a Restricted Share Award Agreement, dated as of                     ,
between Global Crossing Limited. and                     . A copy of such
Agreement is on file at the offices of Global Crossing Limited.

 

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

 

(c) Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted by the Committee on or after the 162(m)
Effective Date under this Section 8 may be granted in a manner which is
deductible by the Company under Section 162(m) of the Code (or any successor
section thereto) (“Performance-Based Awards”). A Participant’s Performance-Based
Award shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period. The performance goals,
which must be objective, shall be based upon one or more of the following
criteria: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per Share; (v) book value per Share; (vi) return
on shareholders’ equity; (vii) expense management; (viii) return on investment;
(ix) improvements in capital structure; (x) profitability of an identifiable
business unit or product; (xi) maintenance or improvement of profit margins;
(xii) stock price; (xiii) market share; (xiv) revenues or sales; (xv) costs;
(xvi) cash flow; (xvii) working capital; (xviii) return on assets; and (xix)
cash on hand. The foregoing criteria may relate to the Company, one or more of
its Subsidiaries or one or more of its divisions or units, or any combination of
the

 

12



--------------------------------------------------------------------------------

foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with Section
162(m) of the Code (or any successor section thereto), the performance goals may
be calculated without regard to extraordinary items. The maximum amount of a
Performance-Based Award during a calendar year to any Participant shall be (x)
with respect to Performance-Based Awards that are granted in shares, 500,000
shares and (y) with respect to Performance-Based Awards that are not granted in
shares, U.S.$10,000,000. The Committee shall determine whether, with respect to
a performance period, the applicable performance goals have been met with
respect to a given Participant and, if they have, to so certify and ascertain
the amount of the applicable Performance-Based Award. No Performance-Based
Awards will be paid for such performance period until the Committee makes such
certification. The amount of the Performance-Based Award actually paid to a
given Participant may be less than the amount determined by the applicable
performance goal formula, at the discretion of the Committee. The amount of the
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such performance period; provided, however,
that a Participant may, if and to the extent permitted by the Committee and
consistent with the provisions of Section 162(m) of the Code and the applicable
Award agreement, elect to defer payment of a Performance-Based Award.

 

9. Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a) Generally. Awards granted under the Plan and any agreements evidencing such
Awards, the maximum number of Shares subject to all Awards stated in Section 3
and the maximum number of Shares with respect to which any one person may be
granted Options or Stock Appreciation Rights during any period stated in Section
3 or any one person may be granted Performance-Based Awards during any period
stated in Section 8(c) shall be subject to adjustment or substitution, as
determined by the Committee in its sole discretion, as to the number, price or
kind of a Share or other consideration subject to such Awards or as otherwise
determined by the Committee to be equitable (i) in the event of changes in the
outstanding Shares or in the capital structure of the Company by reason of stock
or extraordinary cash dividends, stock splits, reverse stock splits,
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
of grant of any such Award or (ii) in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan.

 

13



--------------------------------------------------------------------------------

(b) Change in Control. Except as otherwise provided in an Award agreement, in
the event of a Change in Control, the Committee in its sole discretion and
without liability to any person may take such actions, if any, as it deems
necessary or desirable with respect to any Award (including, without limitation,
(i) the acceleration of an Award, (ii) the payment of cash, Shares or any
combination thereof, in exchange for the cancellation of an Award and/or (iii)
the requiring of the issuance of substitute Awards that will substantially
preserve the value, rights and benefits of any affected Awards previously
granted hereunder) as of the date of the consummation of the Change in Control.

 

10. No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company’s or
Subsidiary’s right to terminate the employment or service or consulting
relationship of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

 

11. Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12. Nontransferability of Awards

 

(a) Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company, a
Subsidiary or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(b) Notwithstanding Section 12(a), the Committee may in the applicable Award
agreement or at any time after the date of grant of an Award in an amendment to
an Award agreement provide that an Award (other than an Award of an Option which
is

 

14



--------------------------------------------------------------------------------

intended to qualify as an ISO) may be transferred by a Participant without
consideration, subject to such rules as the Committee may adopt consistent with
any applicable Award agreement to preserve the purposes of the Plan, to:

 

  (i) any person who is a “family member” of the Participant, as such term is
used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);

 

  (ii) a trust solely for the benefit of the Participant and his or her
Immediate Family Members;

 

  (iii) a partnership or limited liability company whose only partners or
shareholders are the Participant and his or her Immediate Family Members; or

 

  (iv) any other transferee as may be approved either (x) by the Board or the
Committee in its sole discretion, or (y) as provided in the applicable Award
agreement;

 

(each transferee described in clauses (i), (ii), (iii) and (iv) above is
hereinafter referred to as a “Permitted Transferee”); provided that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan
and any applicable Award agreement.

 

(c) The terms of any Award transferred in accordance with the immediately
Section 12(b) shall apply to the Permitted Transferee and any reference in the
Plan or in an Award agreement to an optionee or Participant shall be deemed to
refer to the Permitted Transferee, except that (i) Permitted Transferees shall
not be entitled to transfer any Awards, other than by will or the laws of
descent and distribution; (ii) Permitted Transferees shall not be entitled to
exercise any transferred Awards which are Options unless there shall be in
effect a registration statement on an appropriate form covering the shares to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate, (iii) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise, and (iv) the consequences of
termination of the Participant’s employment by, or services to, the Company or a
Subsidiary under the terms of the Plan and the applicable Award agreement shall
continue to be applied with respect to the Participant, following which Awards
which are Options or Stock Appreciation Rights shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Award agreement.

 

15



--------------------------------------------------------------------------------

13. Amendments or Termination

 

(a) The Board may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided that no such amendment, alteration,
suspension, discontinuation or termination shall be made without shareholder
approval if such approval is necessary to comply with any tax, regulatory,
exchange or other listing requirements applicable to the Plan (including as
necessary to prevent Options, Stock Appreciation Rights or Performance-Based
Awards granted under the Plan on or after the 162(m) Effective Date from failing
to qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code); and provided further that any such amendment, alteration, suspension,
discontinuance or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant, holder or
beneficiary. Notwithstanding anything to the contrary herein, the Board may not
amend, alter or discontinue the provisions relating to Section 9(b) of the Plan
after the occurrence of a Change in Control.

 

(b) The Committee may, to the extent consistent with the terms of any applicable
Award agreement, waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
impair the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary. Notwithstanding any other
provisions in the Plan to the contrary, in no event shall the Committee reprice
or regrant options or Stock Appreciation Rights at an exercise price below the
original exercise price applicable to such Award.

 

14. International Participants

 

Notwithstanding any provisions of the Plan to the contrary, Awards may be
granted to Participants who reside or are employed outside of the United States
of America on such terms and conditions as the Committee determines, in its sole
discretion, are necessary or advisable to achieve the purposes of the Plan or to
comply with foreign law, including, without limitation, the establishment of
subplans under this Plan. Any subplans or other modifications to Plan terms,
conditions or procedures established under or adopted pursuant to this Section
14 by the Committee shall be attached to this Plan document as Appendices.

 

15. Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.

 

16



--------------------------------------------------------------------------------

16. Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Date. On and after the 162(m)
Effective Date the validity and exercisability of any and all Awards granted
thereafter pursuant to the Plan are contingent upon approval of the Plan by the
shareholders of the Company in a manner intended to comply with the shareholder
approval requirements of (i) Section 162(m) of the Code (unless an exception or
grandfather rule applies, or Awards are otherwise exempt from the application of
Section 162(m) of the Code).

 

17. Government and Other Regulation

 

The obligation of the Company to make payment of Awards in Shares or otherwise
or to issue Shares upon the exercise of Options or other Awards shall be subject
to all applicable laws, rules, and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any Shares pursuant to an Award unless such Shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission or unless the Company has received an opinion of
counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the Shares to be offered or sold under the Plan. If the Shares
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such Shares and may legend the stock certificates representing
such Shares in such manner as it deems advisable to ensure the availability of
any such exemption.

 

18. Miscellaneous

 

(a) Awards to a Participant under the Plan also may be subject to such other
provisions (whether or not applicable to the benefit awarded to any other
Participant) as the Committee determines appropriate including, without
limitation, provisions for the forfeiture of or restrictions on resale or other
disposition of Shares acquired under any Award, provisions giving the Company
the right to repurchase Shares acquired under any Award in the event the
Participant elects to dispose of such Shares, provisions allowing the
Participant to elect to defer the receipt of payment in respect of Awards for a
specified period or until a specified event, and provisions to comply with
Federal and state securities laws and Federal and state tax withholding
requirements. Any such provisions shall be reflected in the applicable Award
agreement.

 

(b) Each Participant may file with the Committee a written designation of one or
more persons as the beneficiary who shall be entitled to receive the amounts
payable with respect to an Award, if any, due under the Plan upon his death. A
Participant may, from time to time, revoke or change his beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Committee.

 

17



--------------------------------------------------------------------------------

The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

 

(c) If the Committee shall find that any person to whom any amount is payable
under the Plan is unable to care for his affairs because of illness or accident,
or is a minor, or has died, then any payment due to such person or his estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to his
spouse, child, relative, an institution maintaining or having custody of such
person, or any other person deemed by the Committee to be a proper recipient on
behalf of such person otherwise entitled to payment. Any such payment shall be a
complete discharge of the liability of the Committee and the Company therefor.

 

(d) No member of the Committee shall be personally liable by reason of any
contract or other instrument executed by such member or on his behalf in his
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other employee, officer or director of the Company to whom
any duty or power relating to the administration or interpretation of the Plan
may be allocated or delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or willful bad faith; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bye-Laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

(e) No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Holders shall have no rights
under the Plan other than as unsecured general creditors of the Company, except
that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

(f) Neither the adoption of this Plan by the Board nor the submission of this
Plan to the shareholders of the Company for approval shall be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

18



--------------------------------------------------------------------------------

(g) Each member of the Committee and each member of the Board shall be fully
justified in relying, acting or failing to act, and shall not be liable for
having so relied, acted or failed to act in good faith, upon any report made by
the independent public accountant of the Company and its Affiliates and upon any
other information furnished in connection with the Plan by any person or persons
other than himself.

 

(h) No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the Company or any Subsidiary except as otherwise specifically
provided in such other plan.

 

(i) The expenses of administering the Plan shall be borne by the Company and its
Affiliates.

 

(j) Masculine pronouns and other words of masculine gender shall refer to both
men and women.

 

(k) The titles and headings of the sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings shall control.

 

(l) If any provision of the Plan or any Award agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

As Adopted By the Board of Directors of

Global Crossing Limited at a Meeting Held

on December 8, 2003.

 

19